 

EXECUTION COPY





____________________________________________________

____________________________________________________

  

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

dated as of June 19, 2013

 

among

 

OPTOS CAPITAL PARTNERS, LLC, FOCUS FIBER SOLUTIONS, LLC, JUS-COM, INC. and FOCUS
WIRELESS LLC

as Borrowers,

 

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

and

 

ATALAYA ADMINISTRATIVE LLC,

as Administrative Agent

 ____________________________________________________

____________________________________________________

 

 

 

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

This Amended and Restated Guarantee and Collateral Agreement, dated as of June
19, 2013 (this “Agreement”), made by each signatory hereto (together with any
other Person that becomes a party hereto as provided herein, “Grantors”), in
favor of ATALAYA ADMINISTRATIVE LLC, in its capacity as administrative agent
("Agent") for all Lenders party to the Credit Agreement (as hereafter defined).

 

RECITALS

 

A. Borrowers, CMK Resource Group, LLC, Townsend Careers, LLC, MDT Labor, LLC,
the Lenders and Agent entered into a certain Credit Agreement dated as of
December 3, 2012 (as amended up to the date hereof, the “Existing Credit
Agreement”). In connection with the Existing Credit Agreement, the Borrowers,
Guarantor, Grantors (as such terms are defined in the Existing Credit
Agreement), Lenders and Agent entered into the Guarantee and Collateral
Agreement, dated as of December 3, 2012.

 

B. In connection with the Credit Agreement, Agent agreed to consent to the
MDT/Zayo Sale and the Merger and amend the Existing Credit Agreement in certain
other respects.

 

B. Each Borrower and Focus Venture Partners, Inc. (“Focus”) is a direct or
indirect Subsidiary of Beacon Enterprise Solutions Group, Inc., a Nevada
corporation (“Beacon”).

 

C. It is a condition precedent to each Lender’s obligation to extend credit
under the Credit Agreement that Grantors shall have executed and delivered this
Agreement to Agent for the ratable benefit of all Lenders.

 

D. In consideration of the premises and to induce Agent and Lenders to enter
into the Credit Agreement and to induce Lenders to extend credit thereunder,
each Grantor hereby agrees with Agent, for the ratable benefit of Lenders, as
follows:

 

Section 1 Definitions.

 

1.1           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms are used herein as defined in the UCC:
Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims, Deposit
Accounts, Documents, Electronic Chattel Paper, Equipment, Farm Products, Goods,
Health-Care Insurance Receivables, Instruments, Inventory, Letter-of-Credit
Rights and Supporting Obligations.

 

1.2           When used herein the following terms shall have the following
meanings:

 

Assigned Agreements means each of the Related Agreements, any stock purchase
agreement, asset purchase agreement, merger agreement and any similar documents
entered into by any Grantor either in connection with the Related Transactions
or otherwise.

 

Agreement has the meaning set forth in the preamble hereto.

 

Borrowers’ Obligations means all “Obligations” as such term is defined in the
Credit Agreement.

 

Collateral means (a) all of the assets and personal property now owned or at any
time hereafter acquired by any Grantor or in which any Grantor now has or at any
time in the future may acquire any right, title or interest, including all of
each Grantor’s Accounts, Chattel Paper (including Electronic Chattel Paper),
Deposit Accounts, Documents, Equipment, Fixtures, General Intangibles, Goods,
Health-Care Insurance Receivables, Instruments, Intellectual Property,
Inventory, Investment Property, Letter-of-Credit Rights, Supporting Obligations
and Identified Claims, (b) all books and records pertaining to any of the
foregoing, (c) all Proceeds and products of any of the foregoing and (d) all
collateral security and guarantees given by any Person with respect to any of
the foregoing; provided, that the Collateral shall not include the Excluded
Property. Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 



 

 

 

Copyrights means all copyrights arising under the laws of the United States, any
other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, including those listed on
Schedule 5, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office, and the right to obtain all renewals of
any of the foregoing.

 

Copyright Licenses means all written agreements naming any Grantor as licensor
or licensee, including those listed on Schedule 5, granting any right under any
Copyright, including the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.

 

Credit Agreement means the Amended and Restated Credit Agreement of even date
herewith among Borrowers, the financial institutions that are from time to time
parties thereto, as Lenders thereunder, and Agent, as amended, supplemented,
restated or otherwise modified from time to time.

 

Excluded Property means, with respect to a Grantor, (a) “intent-to-use”
Trademarks until such time as such Grantor begins to use such Trademarks, and
(b) any item of General Intangibles that is now or hereafter held by such
Grantor but only to the extent that such item of General Intangibles (or any
agreement evidencing such item of General Intangibles) contains a term or is
subject to a rule of law, statute or regulation that restricts, prohibits, or
requires a consent (that has not been obtained) of a Person (other than such
Grantor) to, the creation, attachment or perfection of the security interest
granted herein, and any such restriction, prohibition and/or requirement of
consent is effective and enforceable under applicable law and is not rendered
ineffective by applicable law (including, without limitation, pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC); provided, however, that
(x) Excluded Property shall not include, any Proceeds of any item of General
Intangibles, and (y) any item of General Intangibles that at any time ceases to
satisfy the criteria for Excluded Property (whether as a result of the
applicable Grantor obtaining any necessary consent, any change in any rule of
law, statute or regulation, or otherwise), shall no longer be Excluded Property
and shall automatically constitute a portion of the Collateral subject to the
grant of security contained herein.

 

Fixtures means all of the following, whether now owned or hereafter acquired by
a Grantor: plant fixtures; business fixtures; other fixtures and storage
facilities, wherever located; and all additions and accessories thereto and
replacements therefor.

 

Foreign Subsidiary means any Subsidiary organized under the laws of a
jurisdiction other than the United States, any State of the United States or the
District of Columbia.

 

General Intangibles means all “general intangibles” as such term is defined in
Section 9-106 of the UCC and, in any event, including with respect to any
Grantor, all contracts (including all Assigned Agreements and Seller
Undertakings), agreements, instruments and indentures in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same from time to time may be amended, supplemented
or otherwise modified, including, without limitation, (a) all rights of such
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (b) all rights of such Grantor to damages arising
thereunder and (c) all rights of such Grantor to perform and to exercise all
remedies thereunder; provided, that the foregoing limitation shall not affect,
limit, restrict or impair the grant by such Grantor of a security interest
pursuant to this Agreement in any Receivable or any money or other amounts due
or to become due under any such contract, agreement, instrument or indenture.

 



-2-

 

 

Grantor has the meaning set forth in the preamble to this Agreement.

 

Guarantor's Obligations means all of such Guarantors’ obligations under this
Agreement.

 

Guarantors means collectively, Focus and Beacon.

 

Identified Claims means the Commercial Tort Claims described on Schedule 7 as
such schedule may be supplemented from time to time.

 

Intellectual Property means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

Intercompany Note means any promissory note evidencing loans made by any Grantor
to any other Grantor.

 

Investment Property means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102 of the UCC (other than the
equity interest of any Foreign Subsidiary excluded from the definition of
Pledged Equity), (b) all “financial assets” as such term is defined in Section
8-102(a)(9) of the UCC, and (c) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Equity.

 

Issuers means the collective reference to each issuer of any Investment
Property.

 

Patents means (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including any of the foregoing referred to in
Schedule 5, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing referred to in Schedule 5, and (c) all
rights to obtain any reissues or extensions of the foregoing.

 

Patent Licenses means all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 5.

 

Permitted Liens means the Liens permitted under Section 7.2 of the Credit
Agreement.

 

Pledged Equity means the equity interests of Borrowers listed on Schedule 1,
together with any other equity interests, certificates, options or rights of any
nature whatsoever in respect of the equity interests of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall the definition of “Pledged Equity” include (a)
more than 65% of the total outstanding voting equity interests of any Foreign
Subsidiary or (b) any other currently existing equity interest held by Beacon on
the date hereof and not otherwise listed on Schedule 1 hereto.

 



-3-

 

 

Pledged Notes means all promissory notes listed on Schedule 1, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

 

Proceeds means all “proceeds” as such term is defined in Section 9-102 of the
UCC and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.

 

Receivable means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).

 

Secured Obligations means, collectively, the Borrowers' Obligations and
Guarantors’ Obligations.

 

Securities Act means the Securities Act of 1933, as amended.

 

Seller Undertakings means, collectively, all representations, warranties,
covenants and agreements in favor of any Grantor, and all indemnifications for
the benefit of any Grantor relating thereto, pursuant to the Assigned
Agreements.

 

Trademarks means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including any of the foregoing referred to in Schedule 5, and (b) the right to
obtain all renewals thereof.

 

Trademark Licenses means, collectively, each agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark,
including any of the foregoing referred to in Schedule 5.

 

UCC means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of New York, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.

 

Section 2 Guarantee.

 

2.1           Guarantee. \* MERGEFORMAT(a) Each Guarantor hereby, jointly and
severally, unconditionally and irrevocably, as a primary obligor and not only a
surety, guarantees to Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by each Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Borrowers Obligations.

 



-4-

 

 

(b)         Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantors hereunder and under
the other Loan Documents shall in no event exceed the amount which can be
guaranteed by each Guarantors under applicable federal and state laws relating
to the insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

(c)          Each Guarantor agrees that the Secured Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of Agent or any Lender hereunder.

 

(d)         The guarantee contained in this Section 2 shall remain in full force
and effect until all of the Secured Obligations shall have been Paid in Full.

 

(e)          No payment made by any Borrower, any Guarantor, any other guarantor
or any other Person or received or collected by Agent or any Lender from any
Borrower, Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Secured Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by a Guarantor in respect of the Secured Obligations or
any payment received or collected from a Guarantor in respect of the Secured
Obligations), remain liable for the Secured Obligations up to the maximum
liability of each Guarantor hereunder until the Secured Obligations are Paid in
Full.

 

2.2           Intentionally omitted.

 

2.3           No Subrogation. Notwithstanding any payment made by a Guarantor
hereunder or any set-off or application of funds of a Guarantor by Agent or any
Lender, no Guarantor shall be entitled to be subrogated to any of the rights of
Agent or any Lender against any Borrower or any collateral security or guarantee
or right of offset held by Agent or any Lender for the payment of the Secured
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from any Borrower in respect of payments made by
such Guarantor hereunder, until all of the Secured Obligations are Paid in Full;
provided that any such right of contribution or reimbursement against Borrower
(including any right under Section 2.2) shall be irrevocably and automatically
waived in the event the Pledged Equity or other equity securities of any
Borrower are sold or otherwise transferred or disposed of in connection with the
exercise of rights and remedies by Agent and Lenders (including in connection
with a consensual sale, transfer or other disposition in lieu of foreclosure).
If any amount shall be paid to a Guarantor on account of such subrogation rights
at any time when all of the Secured Obligations shall not have been Paid in
Full, such amount shall be held by such Guarantor in trust for Agent and the
Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to Agent, if
required), to be applied against the Secured Obligations, whether matured or
unmatured, in a manner that is consistent with the provisions of Section 10.22
of the Credit Agreement.

 

2.4           Amendments, etc. with respect to the Secured Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Secured
Obligations made by Agent or any Lender may be rescinded by Agent or such Lender
and any of the Secured Obligations continued, and the Secured Obligations, or
the liability of any other Person upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as Agent (or
the Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by Agent or any Lender for the payment of the Secured Obligations may
be sold, exchanged, waived, surrendered or released. Neither Agent nor any
Lender shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Secured Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

 



-5-

 

 

2.5           Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Secured Obligations and notice of or proof of reliance by Agent or any Lender
upon the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Secured Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2, and all dealings between any Borrower and the Guarantors, on the one
hand, and Agent and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Borrowers or Guarantors with respect to the Secured Obligations. Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Secured Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Borrower or any other Person against Agent or any Lender, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of Borrowers or
any Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of Borrowers for the Secured Obligations, or of
Guarantors under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any or all Guarantors, Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against Borrowers, Guarantors or
any other Person or against any collateral security or guarantee for the Secured
Obligations or any right of offset with respect thereto, and any failure by
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from Borrowers, any Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of Borrowers, Guarantors or
any other Person or any such collateral security, guarantee or right of offset,
shall not relieve Guarantors of any obligation or liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of Agent or any Lender against Guarantors. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

 

2.6           Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 



-6-

 

 

2.7           Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to Agent without set-off or counterclaim in Dollars at the office
of Agent specified in the Credit Agreement.

 

Section 3 Grant of Security Interest.

 

Each Grantor hereby assigns and transfers to Agent, and hereby grants to Agent,
for the ratable benefit of the Lenders and (to the extent provided herein) their
Affiliates, a security interest in all of its Collateral, as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of the Secured Obligations.

 

Section 4 Representations and Warranties.

 

To induce Agent and the Lenders to enter into the Credit Agreement and to induce
the Lenders to make their respective extensions of credit to Borrowers
thereunder, each Grantor jointly and severally hereby represents and warrants to
Agent and each Lender that:

 

4.1           Title; No Other Liens. Except for Permitted Liens and Liens set
forth on Schedule 8, the Grantors own each item of the Collateral free and clear
of any and all Liens or claims of others. No financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except filings evidencing Permitted Liens and filings for
which termination statements have been delivered to Agent.

 

4.2           Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on Schedule 2, have been delivered to Agent in completed and duly
executed (if applicable) form) will constitute valid perfected security
interests in all of the Collateral in favor of Agent, for the ratable benefit of
the Lenders, as collateral security for each Grantor’s Obligations, enforceable
in accordance with the terms hereof against all creditors of each Grantor and
any Persons purporting to purchase any Collateral from each Grantor and (b) are
prior to all other Liens on the Collateral in existence on the date hereof
except for Liens expressly permitted by the Credit Agreement or set forth on
Schedule 8. The filings and other actions specified on Schedule 2 constitute all
of the filings and other actions necessary to perfect all security interests
granted hereunder.

 

4.3           Grantor Information. On the date hereof, Schedule 3 sets forth (a)
each Grantor’s jurisdiction of organization, (b) the location of each Grantor’s
chief executive office, (c) each Grantor’s exact legal name as it appears on its
organizational documents, (d) each Grantor’s federal employer identification
number, and (e) each Grantor’s organizational identification number.

 

4.4           Collateral Locations. On the date hereof, Schedule 4 sets forth
(a) each place of business of each Grantor (including its chief executive
office), (b) all locations where all Collateral (including a description
thereof) owned by each Grantor is kept, except with respect to Inventory and
Equipment with a fair market value of less than $25,000 (in the aggregate for
all Grantors) which may be located at other locations within the United States
and (c) whether each such Collateral location and place of business (including
each Grantor’s chief executive office) is owned or leased (and if leased,
specifies the complete name and notice address of each lessor). No Collateral is
located outside the United States or in the possession of any lessor, bailee,
warehouseman or consignee, except as indicated on Schedule 4.

 

4.5           Certain Property. None of the Collateral constitutes, or is the
Proceeds of, (a) Farm Products, (b) Health-Care Insurance Receivables or (c)
vessels, aircraft or any other property subject to any certificate of title or
other registration statute of the United States, any State or other
jurisdiction, except for personal vehicles owned by the Grantors and used by
employees of the Grantors in the ordinary course of business with an aggregate
fair market value of less than $100,000 (in the aggregate for all Grantors).

 



-7-

 

 

4.6           Investment Property. (a) The shares of Pledged Equity pledged by
each Grantor hereunder constitute all the issued and outstanding equity
interests of each Issuer owned by such Grantor or, in the case of any Foreign
Subsidiary, all issued and outstanding equity interests of such Foreign
Subsidiary owned by such Grantor not in excess of 65% of all issued and
outstanding voting equity interests.

 

(b)         All of the Pledged Equity has been duly and validly issued and is
fully paid and nonassessable.

 

(c)          Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing).

 

(d)         Schedule 1 lists all Investment Property owned by each Grantor as of
the Closing Date. Each Grantor is the record and beneficial owner of, and has
good and marketable title to, the Investment Property pledged by it hereunder,
free of any and all Liens or options in favor of, or claims of, any other
Person, except the security interest created by this Agreement and, in the case
of Investment Property which does not constitute Pledged Equity or Pledged
Notes, for Permitted Liens.

 

4.7           Receivables. (a) No material amount payable to any Grantor under
or in connection with any Receivable is evidenced by any Instrument or Chattel
Paper which has not been delivered to Agent.

 

(b)         The amounts represented by such Grantor to the Lenders from time to
time as owing to such Grantor in respect of the Receivables (to the extent such
representations are required by any of the Loan Documents) will at all such
times be accurate.

 

4.8           Intellectual Property. (a) Schedule 5 lists all Intellectual
Property owned by such Grantor in its own name on the date hereof.

 

(b)         All material Intellectual Property owned by each Grantor is valid,
subsisting, unexpired and enforceable, has not been abandoned and, to such
Grantor’s knowledge, does not infringe the intellectual property rights of any
other Person.

 

(c)          Except as set forth in Schedule 5, as of the Closing Date, none of
the Intellectual Property constituting Collateral is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.

 

(d)         No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
any Grantor’s rights in, any Intellectual Property owned by any Grantor in any
material respect.

 

(e)          No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any material Intellectual Property or any Grantor’s ownership
interest therein, or (ii) which, if adversely determined, would adversely affect
the value of any material Intellectual Property.

 



-8-

 

 

(f)          Each Grantor owns and possesses or has a license or other right to
use all Intellectual Property as is necessary for the conduct of businesses of
such Grantor, without any infringement upon rights of others which could
reasonably be expected to have a Material Adverse Effect.

 

4.9           Depositary and Other Accounts. All Deposit Accounts and all other
depositary and other accounts maintained by each Grantor as of the Closing Date
are described on Schedule 6 hereto, which description includes for each such
account the name of the Grantor maintaining such account, the name, address,
telephone and fax numbers of the financial institution at which such account is
maintained, the account number, the type of account and the account officer, if
any, of such account.

 

4.10       Excluded Property. Each Grantor represents, warrants and covenants
that it does not own, and will not own, assets which satisfy the provisions of
clause (b) of the definition of Excluded Property, which when aggregated, are
material to the business of such Grantor.

 

4.11       Credit Agreement. Each Grantor other than Beacon makes each of the
representations and warranties made by Borrowers in the Credit Agreement. Such
representations and warranties are incorporated herein by this reference as if
fully set forth herein.

 

Section 5 Covenants.

 

Each Grantor covenants and agrees with Agent and the Lenders that, from and
after the date of this Agreement until the Secured Obligations shall have been
Paid in Full:

 

5.1           Delivery of Instruments, Certificated Securities and Chattel
Paper. If any amount payable under or in connection with any of the Collateral
in excess of $25,000 (in the aggregate for all Grantors) shall be or become
evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to Agent, duly indorsed in a manner satisfactory to Agent, to be held
as Collateral pursuant to this Agreement and in the case of Electronic Chattel
Paper, the applicable Grantor shall cause Agent to have control thereof within
the meaning set forth in Section 9-105 of the UCC. In the event that an Event of
Default shall have occurred and be continuing, upon the request of Agent, any
Instrument, Certificated Security or Chattel Paper not theretofore delivered to
Agent and at such time being held by any Grantor shall be immediately delivered
to Agent, duly indorsed in a manner satisfactory to Agent, to be held as
Collateral pursuant to this Agreement and in the case of Electronic Chattel
Paper, the applicable Grantor shall cause Agent to have control thereof within
the meaning set forth in Section 9-105 of the UCC.

 

5.2           Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

 

(b)         Such Grantor will furnish to Agent and the Lenders from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as Agent
may reasonably request, all in reasonable detail.

 

(c)          At any time and from time to time, upon the written request of
Agent, and at the sole expense of such Grantor, such Grantor will promptly and
duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including (i) filing any financing or
continuation statements under the UCC (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby and (ii) in
the case of Investment Property, Deposit Accounts, Electronic Chattel Paper and
Letter of Credit Rights and any other relevant Collateral, taking any actions
necessary to enable Agent to obtain “control” (within the meaning of the
applicable UCC) with respect thereto, in each case pursuant to documents in form
and substance satisfactory to Agent and (iii) during the continuance of an Event
of Default, if requested by Agent, delivering, to the extent permitted by law,
any original motor vehicle certificates of title received by such Grantor from
the applicable secretary of state or other Governmental Authority reflecting
Agent’s security interest has been recorded therein.

 



-9-

 

 

(d)         Each Grantor authorizes Agent to, at any time and from time to time,
file financing statements, continuation statements, and amendments thereto that
describe the Collateral (including describing the Collateral as “all assets” of
each Grantor, or words of similar effect), and which contain any other
information required pursuant to the UCC for the sufficiency of filing office
acceptance of any financing statement, continuation statement, or amendment, and
each Grantor agrees to furnish any such information to Agent promptly upon
request. Any such financing statement, continuation statement, or amendment may
be signed (to the extent signature of a Grantor is required under applicable
law) by Agent on behalf of any Grantor and may be filed at any time in any
jurisdiction.

 

(e)          Each Grantor shall, at any time and from time and to time, take
such steps as Agent may reasonably request for Agent (i) to obtain an
acknowledgement, in form and substance reasonably satisfactory to Agent, of any
bailee having possession of any of the Collateral, stating that the bailee holds
such Collateral for Agent, (ii) to obtain “control” of any letter-of-credit
rights, or electronic chattel paper (as such terms are defined by the UCC with
corresponding provisions thereof defining what constitutes “control” for such
items of Collateral), with any agreements establishing control to be in form and
substance reasonably satisfactory to Agent, and (iii) otherwise to insure the
continued perfection and priority of Agent’s security interest in any of the
Collateral and of the preservation of its rights therein.

 

(f)          Without limiting the generality of the foregoing, if any Grantor at
any time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall promptly notify Agent thereof and, at the request of Agent,
shall take such action as Agent may reasonably request to vest in Agent
“control” under Section 9-105 of the UCC of such electronic chattel paper or
control under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. Agent agrees with the Grantors that Agent will arrange, pursuant to
procedures satisfactory to Agent and so long as such procedures will not result
in Agent’s loss of control, for the Grantors to make alterations to the
electronic chattel paper or transferable record permitted under Section 9-105 of
the UCC or, as the case may be, Section 201 of the federal Electronic Signatures
in Global and National Commerce Act or §16 of the Uniform Electronic
Transactions Act for a party in control to make without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by any Grantor with respect to such electronic chattel
paper or transferable record.

 

5.3           Changes in Locations, Name, etc. Such Grantor shall not, except
upon 30 days’ prior written notice to Agent and delivery to Agent of (a) all
additional financing statements and other documents reasonably requested by
Agent as to the validity, perfection and priority of the security interests
provided for herein and (b) if applicable, a written supplement to Schedule 4
showing any additional location at which Inventory or Equipment shall be kept:

 



-10-

 

  

(i)                 permit any of the Inventory or Equipment to be kept at a
location other than those listed on Schedule 4; provided, that up to $25,000 (in
the aggregate for all Grantors) in fair market value of any such Inventory and
Equipment may be kept at other locations;

 

(ii)               change the location of its chief executive office from that
specified on Schedule 3 or in any subsequent notice delivered pursuant to this
Section 5.3; or

 

(iii)             change its name, identity or corporate or limited liability
company structure.

 

Such Grantor shall not change its jurisdiction of organization without the prior
written consent of Required Lenders.

 

5.4           Notices. Such Grantor will advise Agent and the Lenders promptly,
in reasonable detail, of:

 

(a)          any Lien (other than Permitted Liens) on any of the Collateral
which would adversely affect the ability of Agent to exercise any of its
remedies hereunder; and

 

(b)         the occurrence of any other event which could reasonably be expected
to have a Material Adverse Effect on the aggregate value of the Collateral or on
the Liens created hereby.

 

5.5           Investment Property. (a) If such Grantor shall become entitled to
receive or shall receive any certificate, option or rights in respect of the
equity interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any of the Pledged Equity, or otherwise in
respect thereof, such Grantor shall accept the same as the agent of Agent and
the Lenders, hold the same in trust for Agent and the Lenders and deliver the
same forthwith to Agent in the exact form received, duly indorsed by such
Grantor to Agent, if required, together with an undated instrument of transfer
covering such certificate duly executed in blank by such Grantor and with, if
Agent so requests, signature guaranteed, to be held by Agent, subject to the
terms hereof, as additional Collateral for the Secured Obligations. Upon the
occurrence and during the continuance of an Event of Default, (i) any sums paid
upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer shall be paid over to Agent to be held, at Agent’s
option, either by it hereunder as additional Collateral for the Secured
Obligations or applied to the Secured Obligations as provided in Section 6.5,
and (ii) in case any distribution of capital shall be made on or in respect of
the Investment Property or any property shall be distributed upon or with
respect to the Investment Property pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected Lien in favor of Agent, be delivered to Agent to be held, at Agent’s
option, either by it hereunder as additional Collateral for the Secured
Obligations or applied to the Secured Obligations as provided in Section 6.5.
Upon the occurrence and during the continuance of an Event of Default, if any
sums of money or property so paid or distributed in respect of the Investment
Property shall be received by such Grantor, such Grantor shall, until such money
or property is paid or delivered to Agent, hold such money or property in trust
for the Lenders, segregated from other funds of such Grantor, as additional
Collateral for the Secured Obligations.

 

(b)         Without the prior written consent of Agent, such Grantor will not
(i) vote to enable, or take any other action to permit, any Issuer to issue any
equity interests of any nature or to issue any other securities or interests
convertible into or granting the right to purchase or exchange for any equity
interests of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof (except pursuant to a transaction which is
permitted or not prohibited by the Credit Agreement, (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Investment Property or Proceeds thereof, or any interest
therein, except for Permitted Liens, or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or Agent to sell,
assign or transfer any of the Investment Property or Proceeds thereof.

 



-11-

 

 

(c)          In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify Agent promptly in writing of the
occurrence of any of the events described in Section 5.5(a) with respect to the
Investment Property issued by it and (iii) the terms of Sections 6.3(c) and 6.7
shall apply to such Grantor with respect to all actions that may be required of
it pursuant to Section 6.3(c) or 6.7 regarding the Investment Property issued by
it.

 

5.6           Receivables. (a) Except as permitted by the Credit Agreement,
Grantors will not (i) grant any extension of the time of payment of any
Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
could adversely affect the value thereof.

 

(b)         Grantors will deliver Agent a copy of each material demand, notice
or document received by it that questions or calls into doubt the validity or
enforceability of more than 5% of the aggregate amount of the then outstanding
Receivables of any Grantor.

 

5.7           Intellectual Property. (a) Each Grantor (either itself or through
licensees) will (i) continue to use each Trademark material to its business on
each and every trademark class of goods applicable to its current line as
reflected in its current catalogs, brochures and price lists in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
law, (iv) not adopt or use any mark which is confusingly similar or a colorable
imitation of any Trademark unless Agent, for the ratable benefit of the Lenders,
shall obtain a perfected security interest in such mark pursuant to this
Agreement, and (v) not (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby any Trademark may become
invalidated or impaired in any way.

 

(b)         Each Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.

 

(c)          Each Grantor (either itself or through licensees) (i) will employ
each material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become invalidated or otherwise impaired.
Each Grantor will not (either itself or through licensees) do any act whereby
any material portion of the Copyrights may fall into the public domain.

 



-12-

 

 

(d)         Each Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.

 

(e)          Each Grantor will notify Agent and the Lenders immediately if it
knows, or has reason to know, that any application or registration relating to
any material Intellectual Property may become forfeited, abandoned or dedicated
to the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding, its ownership of, or
the validity of, any material Intellectual Property or such Grantor’s right to
register the same or to own and maintain the same.

 

(f)          Whenever a Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to Agent concurrently with the next delivery of financial statements of
Borrowers pursuant to Section 6.1.1 or 6.1.2 of the Credit Agreement, as
applicable. Upon the request of Agent, each Grantor shall execute and deliver,
and have recorded, any and all agreements, instruments, documents, and papers as
Agent may request to evidence Agent’s and the Lenders’ security interest in any
Copyright, Patent or Trademark and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby.

 

(g)          Each Grantor will take all reasonable and necessary steps to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of all material Intellectual Property owned by
it.

 

(h)         In the event that any material Intellectual Property is infringed
upon or misappropriated or diluted by a third party, each Grantor shall (i) take
such actions as it shall reasonably deem appropriate under the circumstances to
protect such Intellectual Property and (ii) if such Intellectual Property is of
material economic value, promptly notify Agent after it learns thereof and, to
the extent, in its reasonable judgment, it determines it appropriate under the
circumstances, sue for infringement, misappropriation or dilution, to seek
injunctive relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution.

 

5.8           Seller Undertakings.

 

(a) Each Grantor shall keep Agent informed of all circumstances bearing upon any
potential claim under or with respect to the Assigned Agreements and the Seller
Undertakings and such Grantor shall not, without the prior written consent of
Agent, (i) waive any of its rights or remedies under any Assigned Agreement with
respect to any of the Seller Undertakings in excess of $25,000, (ii) settle,
compromise or offset any amount payable by the sellers to such Grantor under any
Assigned Agreement in excess of $25,000 or (iii) amend or otherwise modify any
Assigned Agreement in any manner which is adverse to the interests of Agent or
any Lender.

 

(b) Each Grantor shall perform and observe all the terms and conditions of each
Assigned Agreement to be performed by it, maintain each Assigned Agreement in
full force and effect, enforce each Assigned Agreement in accordance with its
terms and take all such action to such end as may from time to time be
reasonably requested by Agent.

 



-13-

 

 

(c) Anything herein to the contrary notwithstanding, (i) each applicable Grantor
shall remain liable under each Assigned Agreement to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (ii) the exercise by Agent of
any of its rights hereunder shall not release any Grantor from any of its duties
or obligations under any Assigned Agreement and (iii) neither Agent nor any
other Lender shall have any obligation or liability under any Assigned Agreement
by reason of this Agreement, nor shall Agent or any other Lender be obligated to
perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

5.9           Depositary and Other Deposit Accounts. Each Grantor hereby
authorizes the financial institutions at which such Grantor maintains a deposit
account to provide Agent with such information with respect to such deposit
account as Agent may from time to time reasonably request, and each Grantor
hereby consents to such information being provided to Agent. Each Grantor will
cause each financial institution at which such Grantor maintains a deposit
account, securities account or other similar account to enter into an account
control agreement or other similar agreement with Agent and such Grantor, in
form and substance reasonably satisfactory to Agent, in order to give Agent
“control” (within the meaning set forth in Section 9-104 or 8-106 of the UCC, as
applicable) of such account.

 

5.10       Other Matters. Each of the Grantors shall cause to be delivered to
Agent a Collateral Access Agreement with respect to each Borrower’s chief
executive office in a form reasonably satisfactory to Agent, and each of the
Grantors shall, at the written request of Agent, cause to be delivered to Agent
a Collateral Access Agreement with respect to other leased real property or
other locations (including bailee and third party warehouse locations) where (a)
books and records not duplicated at the chief executive office or (b) collateral
having a fair market value in excess of $25,000 in the aggregate for such
location are located. Such requirement may be waived at the option of Agent.

 

5.11       Guarantor. Each Guarantor shall comply in all respects with each
affirmative covenant contained in the Credit Agreement with which Borrowers have
agreed to cause Guarantors to comply. No Guarantor shall fail to observe or
comply with any negative covenant contained in the Credit Agreement with which
Borrowers have agreed not to permit any Guarantor to fail to comply.

 

5.12       Commercial Tort Claims. If any Grantor shall at any time acquire any
Commercial Tort Claim in excess of $25,000, such Grantor shall promptly
(following knowledge of the existence thereof) notify Agent of such Commercial
Tort Claim in writing, therein providing a reasonable description and summary
thereof, and upon delivery thereof to Agent, such Grantor shall be deemed to
thereby grant to Agent (and such Grantor hereby grants to Agent) a security
interest in such Commercial Tort Claim and all proceeds thereof.

 

5.13       Credit Agreement. Each of the Grantors, other than Beacon, covenants
that it will, and, if necessary, will cause or enable each Borrower to, fully
comply with each of the covenants and other agreements set forth in the Credit
Agreement (for this purpose, each reference in the Credit Agreement to a
Borrower shall be deemed to be a reference to such Grantor).

 

Section 6 Remedial Provisions.

 

6.1           Certain Matters Relating to Receivables. (a) At any time and from
time to time Agent shall have the right to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information
Agent may require in connection with such test verifications. At any time and
from time to time after the occurrence and during the continuance of an Event of
Default, upon Agent’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others satisfactory to
Agent to furnish to Agent reports showing reconciliations, agings and test
verifications of, and trial balances for, the Receivables.

 



-14-

 

 

(b)         At any time and from time to time at Agent’s request, each Grantor
shall deliver to Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including all original orders, invoices and shipping receipts.

 

(c)          Each Grantor hereby irrevocably authorizes and empowers Agent, in
Agent’s sole discretion, at any time to assert, either directly or on behalf of
such Grantor, any claim such Grantor may from time to time have against the
sellers under or with respect to the Assigned Agreements and to receive and
collect any and all damages, awards and other monies resulting therefrom and to
apply the same to the Secured Obligations in accordance with Section 6.5. Each
Grantor hereby irrevocably makes, constitutes and appoints Agent as its true and
lawful attorney in fact for the purpose of enabling Agent to assert and collect
such claims and to apply such monies in the manner set forth above, which
appointment, being coupled with an interest, is irrevocable.

 

6.2           Communications with Obligors; Grantors Remain Liable. (a) Agent in
its own name or in the name of others may at any time communicate with obligors
under the Receivables to verify with them to Agent’s satisfaction the existence,
amount and terms of any Receivables.

 

(b)         Upon the request of Agent after an Event of Default occurs and is
continuing, each Grantor shall notify obligors on the Receivables that the
Receivables have been assigned to Agent for the ratable benefit of the Lenders
and that payments in respect thereof shall be made directly to Agent.

 

(c)          Anything herein to the contrary notwithstanding, each Grantor shall
remain liable in respect of each of the Receivables to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. Neither
Agent nor any Lender shall have any obligation or liability under any Receivable
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by Agent or any Lender of any payment relating thereto,
nor shall Agent or any Lender be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

(d)         For the purpose of enabling Agent to exercise rights and remedies
under this Agreement, each Grantor hereby grants to Agent, for the benefit of
Agent and Lenders, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or
sublicense any Intellectual Property now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.

 

6.3           Investment Property. (a) Unless an Event of Default shall have
occurred and be continuing and Agent shall have given notice to the relevant
Grantor of Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
and distributions paid in respect of the Pledged Equity and all payments made in
respect of the Pledged Notes, to the extent permitted in the Credit Agreement,
and to exercise all voting and other rights with respect to the Investment
Property; provided, that no vote shall be cast or other right exercised or
action taken which could impair the Collateral or which would be inconsistent
with or result in any violation of any provision of the Credit Agreement, this
Agreement or any other Loan Document.

 



-15-

 

 

(b)         If an Event of Default shall occur and be continuing and Agent shall
give notice of its intent to exercise such rights to the relevant Grantor or
Grantors, (i) Agent shall have the right to receive any and all cash dividends
and distributions, payments or other Proceeds paid in respect of the Investment
Property and make application thereof to the Secured Obligations in accordance
with Section 6.5, and (ii) any or all of the Investment Property shall be
registered in the name of Agent or its nominee, and Agent or its nominee may
thereafter exercise (x) all voting and other rights pertaining to such
Investment Property at any meeting of holders of the equity interests of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other structure
of any Issuer, or upon the exercise by any Grantor or Agent of any right,
privilege or option pertaining to such Investment Property, and in connection
therewith, the right to deposit and deliver any and all of the Investment
Property with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as Agent may determine), all
without liability except to account for property actually received by it, but
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

(c)          Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from Agent in writing that (x) states that an Event
of Default has occurred and is continuing and (y) is otherwise in accordance
with the terms of this Agreement, without any other or further instructions from
such Grantor, and each Grantor agrees that each Issuer shall be fully protected
in so complying and (ii) unless otherwise expressly permitted hereby, pay any
dividends, distributions or other payments with respect to the Investment
Property directly to Agent.

 

6.4           Proceeds to be Turned Over To Agent. With respect to payments of
Receivables, if an Event of Default shall occur and be continuing, all Proceeds
of Collateral received by any Grantor consisting of cash, checks and other cash
equivalent items shall be held by such Grantor in trust for Agent and the
Lenders, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to Agent in the exact form received by
such Grantor (duly indorsed by such Grantor to Agent, if required). All Proceeds
received by Agent hereunder shall be applied to the Secured Obligations as
provided in Section 6.5.

 

6.5           Application of Proceeds. Except as otherwise provided in the
Credit Agreement, Agent may apply all or any part of Proceeds held in any
collateral account established pursuant hereto or otherwise received by Agent to
the payment of the Secured Obligations in accordance with Section 2.12.2 of the
Credit Agreement.

 

6.6           Code and Other Remedies. Subject to Section 8.2 of the Credit
Agreement, if an Event of Default shall occur and be continuing, Agent, on
behalf of the Lenders, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the UCC or any other applicable
law. Without limiting the generality of the foregoing, Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of Agent or any
Lender or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
with assumption of any credit risk. Agent may disclaim any warranties that might
arise in connection with any such lease, assignment, grant of option or other
disposition of Collateral and have no obligation to provide any warranties at
such time. Agent or any Lender shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released. Such sales may be adjourned and continued from time to time with
or without notice. Agent shall have the right to conduct such sales on any
Grantor’s premises or elsewhere and shall have the right to use any Grantor’s
premises without charge for such time or times as Agent deems necessary or
advisable. Each Grantor further agrees, at Agent’s request, to assemble the
Collateral and make it available to Agent at places which Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. Agent shall apply the
net proceeds of any action taken by it pursuant to this Section 6.6, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of Agent and the Lenders
hereunder, including reasonable attorneys’ fees and disbursements, to the
payment of the Secured Obligations in accordance with Section 6.5. To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
it may acquire against Agent or any Lender arising out of the exercise by them
of any rights hereunder. If any notice of a proposed sale or other disposition
of Collateral shall be required by law, such notice shall be deemed reasonable
and proper if given at least 10 days before such sale or other disposition.

 



-16-

 

 

6.7           Registration Rights. (a) If Agent shall determine to exercise its
right to sell any or all of the Pledged Equity pursuant to Section 6.6, and if
in the opinion of Agent it is necessary or advisable to have the Pledged Equity,
or that portion thereof to be sold, registered under the provisions of the
Securities Act, the relevant Grantor will cause the Issuer thereof to (i)
execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of Agent, necessary or
advisable to register the Pledged Equity, or that portion thereof to be sold,
under the provisions of the Securities Act, (ii) use its best efforts to cause
the registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Equity, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

 

(b)         Each Grantor recognizes that Agent may be unable to effect a public
sale of any or all the Pledged Equity, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. Agent shall be under no obligation to
delay a sale of any of the Pledged Equity for the period of time necessary to
permit the Issuer thereof to register such securities or other interests for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer would agree to do so.

 



-17-

 

 

(c)          Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Equity pursuant to this Section 6.7 valid and
binding and in compliance with applicable law. Each Grantor further agrees that
a breach of any of the covenants contained in this Section 6.7 will cause
irreparable injury to Agent and the Lenders, that Agent and the Lenders have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.

 

6.8           Waiver; Deficiency. Each Grantor waives and agrees not to assert
any rights or privileges which it may acquire under Section 9-626 of the UCC.
Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient for the Secured
Obligations to be Paid in Full and the fees and disbursements of any attorneys
employed by Agent or any Lender to collect such deficiency.

 

Section 7 Agent.

 

7.1           Agent’s Appointment as Attorney-in-Fact, etc. (a) Each Grantor
hereby irrevocably constitutes and appoints Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives
Agent the power and right, on behalf of and at the expense of such Grantor,
without notice to or assent by such Grantor, to do any or all of the following:

 

(i)                 in the name of such Grantor or its own name, or otherwise,
take possession of and indorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
Receivable or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

 

(ii)               in the case of any Intellectual Property, execute and
deliver, and have recorded, any and all agreements, instruments, documents and
papers as Agent may request to evidence Agent’s security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;

 

(iii)             discharge Liens levied or placed on or threatened against the
Collateral, and effect any repairs or insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;

 



-18-

 

 

(iv)             execute, in connection with any sale provided for in Section
6.6 or 6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(v)               (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to Agent or as Agent shall direct; (2) ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(3) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as Agent may deem appropriate; (7) assign any Copyright, Patent or
Trademark, throughout the world for such term or terms, on such conditions, and
in such manner, as Agent shall in its sole discretion determine; (8) subject to
the requirements of Section 6.3 hereof, vote any right or interest with respect
to any Investment Property; (9) order good standing certificates and conduct
lien searches in respect of such jurisdictions or offices as Agent may deem
appropriate; and (10) subject to the requirements of Section 6.3 hereof,
generally sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though
Agent were the absolute owner thereof for all purposes, and do, at Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which Agent deems necessary to protect, preserve or realize upon the
Collateral and Agent’s security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, Agent agrees
that it will not exercise any rights under the power of attorney provided for in
this Section 7.1(a) unless an Event of Default shall have occurred and be
continuing.

 

(b)         If any Grantor fails to perform or comply with any of its agreements
contained herein, Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)          Each Grantor hereby ratifies all that such attorneys shall lawfully
do or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

7.2           Duty of Agent. Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as Agent deals with similar property for
its own account. Neither Agent or any Lender nor any of their respective
officers, directors, employees or agents shall be liable for any failure to
demand, collect or realize upon any of the Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on Agent and the Lenders hereunder are solely to protect
Agent’s and the Lenders’ interests in the Collateral and shall not impose any
duty upon Agent or any Lender to exercise any such powers. Agent and the Lenders
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder.

 



-19-

 

 

7.3           Execution of Financing Statements. Pursuant to Section 9-402 of
the UCC and any other applicable law, each Grantor authorizes Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as Agent determines appropriate to perfect the
security interests of Agent under this Agreement. A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction.

 

7.4           Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of Agent under this Agreement with respect to any action taken
by Agent or the exercise or non-exercise by Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between Agent and the
Grantors, Agent shall be conclusively presumed to be acting as agent for the
Lenders with full and valid authority so to act or refrain from acting, and no
Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

 

Section 8 Miscellaneous.

 

8.1           Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.

 

8.2           Notices. All notices, requests and demands to or upon Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 10.2
of the Credit Agreement.

 

8.3           Indemnification by Grantors. Each Grantor hereby agrees, on a
joint and several basis, to indemnify, exonerate and hold Agent, each Lender and
each of the officers, directors, employees, Affiliates and agents of Agent and
each Lender (each a “Lender Party”) free and harmless from and against any and
all actions, causes of action, suits, losses, liabilities, damages and expenses,
including Legal Costs (collectively, the “Indemnified Liabilities”), incurred by
Lender Parties or any of them as a result of, or arising out of, or relating to
(a) any tender offer, merger, purchase of equity interests, purchase of assets
(including the Related Transactions) or other similar transaction financed or
proposed to be financed in whole or in part, directly or indirectly, with the
proceeds of any of the Loans, (b) the use, handling, release, emission,
discharge, transportation, storage, treatment or disposal of any hazardous
substance at any property owned or leased by any Grantor or any Subsidiary, (c)
any violation of any Environmental Laws with respect to conditions at any
property owned or leased by any Grantor or any Subsidiary or the operations
conducted thereon, (d) the investigation, cleanup or remediation of offsite
locations at which any Grantor or any Subsidiary or their respective
predecessors are alleged to have directly or indirectly disposed of hazardous
substances or (e) the execution, delivery, performance or enforcement of this
Agreement or any other Loan Document by any Lender Party, except to the extent
any such Indemnified Liabilities result from the applicable Lender Party’s own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, each Grantor hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The agreements in this
Section 8.3 shall survive repayment of the Secured Obligations (and termination
of all Commitments thereunder), any foreclosure under, or any modification,
release or discharge of, any or all of the Collateral Documents and termination
of this Agreement.

 



-20-

 

 

8.4           Enforcement Expenses. (a) Each Grantor agrees, on a joint and
several basis, to pay or reimburse on demand each Lender and Agent for all
reasonable out-of-pocket costs and expenses (including Legal Costs) incurred in
collecting against any Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents.

 

(b)         Each Grantor agrees to pay, and to save Agent and the Lenders
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.

 

(c)          The agreements in this Section 8.4 shall survive repayment of the
Secured Obligations (and termination of all commitments thereunder), any
foreclosure under, or any modification, release or discharge of, any or all of
the Collateral Documents and termination of this Agreement.

 

8.5           Captions. Captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

 

8.6           Nature of Remedies. All Secured Obligations of each Grantor and
rights of Agent and Lenders expressed herein or in any other Loan Document shall
be in addition to and not in limitation of those provided by applicable law. No
failure to exercise and no delay in exercising, on the part of Agent or any
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

8.7           Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
by facsimile, emailed .pdf file or other similar form of electronic transmission
of any executed signature page to this Agreement shall constitute effective
delivery of such signature page.

 

8.8           Severability. The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

 

8.9           Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by any
Grantor of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of Agent or Lenders.

 

8.10       Successors; Assigns. This Agreement shall be binding upon Grantors,
Lenders and Agent and their respective successors and assigns, and shall inure
to the benefit of Grantors, Lenders and Agent and the successors and assigns of
Lenders and Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. No Grantor
may assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of Agent.

 



-21-

 

 

8.11       Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.

 

8.12       Forum Selection; Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH GRANTOR HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH GRANTOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH
GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

8.13       Waiver of Jury Trial. EACH GRANTOR, AGENT AND EACH LENDER HEREBY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT
OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

 

8.14       Set-off. Each Grantor agrees that Agent and each Lender have all
rights of set-off and bankers’ lien provided by applicable law, and in addition
thereto, each Grantor agrees that at any time any Event of Default exists, Agent
and each Lender may apply to the payment of any Secured Obligations, whether or
not then due, any and all balances, credits, deposits, accounts or moneys of
such Grantor then or thereafter with Agent or such Lender.

 

8.15       Acknowledgements. Each Grantor hereby acknowledges that:

 

(a)                it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents to which it is a
party;

 

(b)               neither Agent nor any Lender has any fiduciary relationship
with or duty to any Grantor arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between the Grantors,
on the one hand, and Agent and Lenders, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

 



-22-

 

 

(c)                no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Grantors and the Lenders.

 

8.16       Additional Grantors. Each Subsidiary of a Borrower that is required
to become a party to this Agreement pursuant to the Credit Agreement shall
become a Grantor for all purposes of this Agreement upon execution and delivery
by such Subsidiary of a joinder agreement in the form of Annex I hereto.

 

8.17       Releases. (a) At such time as the Secured Obligations have been Paid
in Full, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of Agent and each Grantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Grantors. At the request and
sole expense of any Grantor following any such termination, Agent shall deliver
to the Grantors any Collateral held by Agent hereunder, and execute and deliver
to the Grantors such documents as the Grantors shall reasonably request to
evidence such termination.

 

(b)         If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then Agent, at the request and sole expense of such Grantor, shall execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral.

 

8.18       Obligations and Liens Absolute and Unconditional. Each Grantor
understands and agrees that the obligations of each Grantor under this Agreement
shall be construed as a continuing, absolute and unconditional without regard to
(a) the validity or enforceability of any Loan Document, any of the Secured
Obligations or any other collateral security therefor or guaranty or right of
offset with respect thereto at any time or from time to time held by Agent or
any Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Grantor or any other Person against Agent or any Lender, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of any Grantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of any Grantor for the Secured Obligations, in bankruptcy or in any
other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Grantor, Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against any other Grantor or any other
Person or against any collateral security or guaranty for the Secured
Obligations or any right of offset with respect thereto, and any failure by
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from any other Grantor or any other Person
or to realize upon any such collateral security or guaranty or to exercise any
such right of offset, or any release of any other Grantor or any other Person or
any such collateral security, guaranty or right of offset, shall not relieve any
Grantor of any obligation or liability hereunder, and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
law, of Agent or any Lender against any Grantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

 

8.19       Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against Grantor
or any Issuer for liquidation or reorganization, should Grantor or any Issuer
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Grantor’s or
any Issuer’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference”, “fraudulent conveyance”, or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

-23-

 

 

Each of the undersigned has caused this Guarantee and Collateral Agreement to be
duly executed and delivered as of the date first above written.

  





  GRANTORS:       OPTOS CAPITAL PARTNERS, LLC           By:   Focus Venture
Partners, Inc., its sole Member and Manager             By:        Christopher
Ferguson       President               JUS-COM, INC.                          
By:        Christopher Ferguson       President               FOCUS FIBER
SOLUTIONS, LLC           By: Optos Capital Partners, LLC, sole   Member and
Manager of each of the   foregoing limited liability companies            
By:    Focus Venture Partners, Inc., its sole Member and Manager            
By:          Christopher Ferguson       President               FOCUS WIRELESS
LLC           By:                             BEACON ENTERPRISE SOLUTIONS, INC.
(NEVADA)           By:                             FOCUS VENTURE PARTNERS, INC.
          By:       Christopher Ferguson     President

 



 

 

 



  ATALAYA ADMINISTRATIVE LLC, as Agent           By:     Name:       Title:  

  

 

 

 

SCHEDULE 1

INVESTMENT PROPERTY

 

A.PLEDGED EQUITY

 

Grantor (owner of Record of such Pledged Equity)  Issuer  Pledged Equity
Description  Percentage
of Issuer   Certificate
(Indicate No.)  Focus Venture Partners, Inc.  Optos Capital Partners, LLC 
Member Interest   100%                        Optos Capital Partners, LLC  Focus
Fiber Solutions, LLC  Member Interest   100%                        Optos
Capital Partners, LLC  Focus Wireless, LLC  Member Interest   100%              
         Optos Capital Partners, LLC  Jus-Com, Inc.  Common Stock   100%        
               Beacon Enterprise Solutions Group, Inc.  Focus Venture Partners,
Inc.  Common Stock   100%    

 

 

B.PLEDGED NOTES

 

Grantor (owner of Record of such Pledged Notes)  Issuer  Pledged Notes
Description [None]   

 

 

C.OTHER INVESTMENT PROPERTY

 

Grantor  Investment Property Description [None] 

 



 

 



 

SCHEDULE 2

 

FILINGS AND PERFECTION



 

GRANTOR  FILING REQUIREMENT
OR OTHER ACTION  FILING OFFICE Optos Capital Partners, LLC  UCC-1  Secretary of
State of Delaware Focus Fiber Solutions, LLC  UCC-1  Secretary of State of
Delaware Jus-Com, Inc.  UCC-1  Secretary of State of Indiana Focus Venture
Partners, Inc.  UCC-1  Secretary of State Nevada Focus Wireless, LLC  UCC-1 
Secretary of State Delaware Beacon Enterprise Solutions Group, Inc.  UCC-1 
Secretary of State Nevada



 

 

 

 

SCHEDULE 3

 

GRANTOR INFORMATION

 



Grantor
 
(exact legal name)   STATE OF ORGANIZATION   ORGANIZATIONAL ID #   FEIN #

Focus Venture Partners, Inc.

4647 Saucon Creek Rd, #201

Center Valley, PA 18034

  Nevada   NV20121196615   45-4902303              

Optos Capital Partners, LLC

1866 Leithsville RD 225

Hellertown, PA 18055

  Delaware   453292   26-2419792              

Focus Fiber Solutions, LLC

1866 Leithsville RD 225

Hellertown, PA 18055

  Delaware   4887829   27-3750765              

Focus Wireless LLC

1866 Leithsville RD 225

Hellertown, PA 18055

  Delaware   5271864   32-0399457              

Jus-Com Inc.

1866 Leithsville RD 225

Hellertown, PA 18055

  Indiana   1989010535   37-1759531              

Beacon Enterprise Solutions Group, Inc.

9300 Shelbyville Road, Suite 1020

Louisville, KY 40222

  Nevada   NV20001313182   81-0438093

   

 

 

 

SCHEDULE 4

 

A. COLLATERAL LOCATIONS



 



GRANTOR   COLLATERAL   COLLATERAL LOCATION
AND PLACE OF BUSINESS (INCLUDING CHIEF EXECUTIVE OFFICE)   OWNER/LESSOR
(IF LEASED) Focus Venture Partners, Inc.   Equipment/Books and Records   4647
Saucon Creek Rd, #201
Center Valley, PA 18034   Lessor               Optos Capital Partners, LLC.  
Equipment/Books and Records   4647 Saucon Creek Rd, #201
Center Valley, PA 18034   Lessor               Focus Fiber Solutions, LLC  
Equipment/Books and Records   4647 Saucon Creek Rd, #201
Center Valley, PA 18034   Lessor               Focus Wireless, LLC  
Equipment/Books and Records   4647 Saucon Creek Rd, #201
Center Valley, PA 18034   Lessor               Jus-Com, Inc.   Equipment/Books
and Records   4647 Saucon Creek Rd, #201
Center Valley, PA 18034   Lessor               Beacon Enterprise Solutions
Group, Inc.   Equipment/Books and Records   9300 Shelbyville Road, Suite 1020
Louisville, KY 40222
    Licensee

  

B. COLLATERAL IN POSSESSION OF LESSOR, BAILEE, CONSIGNEE OR WAREHOUSEMAN

 



GRANTOR   COLLATERAL   LESSOR/BAILEE/CONSIGNEE/WAREHOUSEMAN Focus Fiber
Solutions, LLC   None   Medici Communities LLC: 575 Union Blvd #202, Lakewood,
CO  80288           Focus Fiber Solutions, LLC   None   Lake Industrial Park:
818 W Riverside Ave #600, Spokane, WA  99201           Focus Fiber Solutions,
LLC   None   Sherwood Packaging: 1 Kero Rd Carlstadt, NJ  07072           Focus
Fiber Solutions, LLC   None   Diamond H: 2958 S Old Highway 91, Harmony
UT  80228           Focus Fiber Solutions, LLC   None   Industrial Park Center,
LLC/ Ross Brown Partners: 8925 E. Pima Center Parkway, Suite 200 Scottsdale, AZ
85258           Focus Fiber Solutions, LLC   None   Cecil Honnas: 10458 E Jomax
Rd #100, Scottsdale, AZ 85262           Focus Fiber Solutions, LLC   None  
Porter Realty Company: P.O. Box 6482 Richmond VA 23230           Focus Fiber
Solutions, LLC   None   Professional Suites at the Galleria: 9130 Galleria
Court, Suite 324 Naples, FL 34109           Focus Fiber Solutions, LLC   None  
Quigley Properties, LLC: 6433 Spring Gulch Street Frederick, CO 80516          
Focus Fiber Solutions, LLC   None   The Realty Associates Fund VII, LP: Sentre
Partners PO Box 11386  Newark, NJ  07101           Jus-Com, Inc.   None  
Justice Properties, LLC: 9250 Corporation Dr., Indianapolis, IN  46256          
Focus Fiber Solutions, LLC   None   GAF430, LLC: 90 Hickory Springs Industrial
Dr., Canton, GA 30115           Focus Fiber Solutions, LLC       Silverwood:
16128 Meadow Springs Dr, Frisco, TX 19422           Focus Fiber Solutions, LLC  
None   Runway Industrial Center: PO Box 31642, Tucson, AZ  85751           Focus
Fiber Solutions, LLC   None   Peter Gebert: PO Box 1487 Blue Bell, PA 19422    
      Focus Fiber Solutions, LLC   None   Whitestar Properties, C/O Unistar
Management LLC, PO Box  100, Frenchtown, NJ 08825-0100           Focus Fiber
Solutions, LLC   None   McElroy Ventures: 10321 Linkwood Rd, Dallas TX 75238    
        Beacon Enterprise Solutions Group, Inc.
    Files and records in hardcopy.  Grantor’s business, financial, personnel,
and other records in electronic format on various databases.   MDT Labor, LLC:
105 Montgomery Ave., Suite 1053, Lansdale, PA 19446; 9300 Shelbyville Rd., 10th
Floor, Louisville, KY 40222

 



 

 

 

SCHEDULE 5

 

INTELLECTUAL PROPERTY

 

Patents and Patent Licenses

 

Grantor  Patent Registration Number  Patent Registration Date  Patent
Application Number  Patent Application Date [None]       

 

 

Trademarks and Trademark Licenses

 

Grantor  Trademark Title  Trademark Registration Number  Trademark Registration
Date  Trademark Application Number  Trademark Application Date [None]         

 

 

Copyrights

 

Grantor  Copyright Title  Copyright Registration Number  Copyright Registration
Date  Copyright Application Number  Copyright Application Date [None]         

 

 

 

 

 

SCHEDULE 6

 

DEPOSITARY AND OTHER DEPOSIT ACCOUNTS

 



GRANTOR   FINANCIAL INSTITUTION   ACCOUNT NUMBER AND TYPE OF ACCOUNT   CONTACT
INFORMATION Focus Fiber Solutions, LLC   Bank of America   3830-0539-7859 –
checking   Stephanie Waterman – 610-865-8660 Focus Venture Partners, LLC   KNBT
  21781-827-7 – checking   Sigrid Rhea – 610-861-5722 Jus-Com, Inc.   Huntington
National Bank   01551836175 – checking   Customer Service – 800-480-2001
Jus-Com, Inc.   KNBT   21779-456-4   Sigrid Rhea – 610-861-5722 Optos Capital
Partners, LLC   Bank of America   3830-0539-7723 – checking   Stephanie Waterman
– 610-865-8660 Focus Wireless, LLC   Bank of America   383007619263   Stephanie
Waterman – 610-865-8660 Beacon Enterprise Solutions Group, Inc.     J.P. Morgan
Chase   119303110 – checking  





 

 

 

 

SCHEDULE 7

 

COMMERCIAL TORT CLAIMS

 

[None]

 



 

 

 

SCHEDULE 8

 

LIENS

 

1.Notice of Judgment Lien dated May 2, 2013, Porter, Levay & Rose, Inc. v.
Beacon Enterprise Solutions Group, Inc., recorded at LB 1415, Pg. 526 in the
Office of the Clerk of Jefferson County, Kentucky.

2.UCC-1 Financing Statement dated May 1, 2009 made by Beacon Enterprise
Solutions Group, Inc., as Debtor, in favor of NEC Financial Services, LLC, filed
with the Secretary of State of Nevada (NEC is not a current Beacon creditor, and
Beacon is attempting to get this financing statement terminated).

3.UCC-1 Financing Statement dated June 28, 2012 made by Beacon Enterprise
Solutions Group, Inc., as Debtor, in favor of CIT Finance LLC, filed with the
Secretary of State of Nevada.

4.UCC-1 Financing Statement dated August 30, 2012 and amended March 28, 2013
made by Beacon Enterprise Solutions Group, Inc., as Debtor, in favor of KKHW
Investments, Inc. (f/k/a CETCON, Inc.)

5.UCC-1 Financing Statement dated August 16, 2012 made by Beacon Enterprise
Solutions Group, Inc., as Debtor, in favor of Lynn Imaging.

6.Any lien held by the senior noteholders listed on Exhibit 1.

 

 

 

 

ANNEX I

 

FORM OF JOINDER TO GUARANTEE AND COLLATERAL AGREEMENT

 

This JOINDER AGREEMENT (this “Agreement”) dated as of [______] is executed by
the undersigned for the benefit of Atalaya Administrative LLC, as Agent (the
“Agent”) in connection with that certain Guarantee and Collateral Agreement
dated as of June 19, 2013, among the Grantors party thereto and Agent (as
amended, supplemented or modified from time to time, the “Guarantee and
Collateral Agreement”). Capitalized terms not otherwise defined herein are being
used herein as defined in the Guarantee and Collateral Agreement.

 

Each Person signatory hereto is required to execute this Agreement pursuant to
Section 8.16 of the Guarantee and Collateral Agreement.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each signatory hereby agrees as follows:

 

1. Each such Person assumes all the obligations of a Grantor under the Guarantee
and Collateral Agreement and agrees that such Person is a Grantor and bound as a
Grantor under the terms of the Guarantee and Collateral Agreement, as if it had
been an original signatory to the Guarantee and Collateral Agreement. In
furtherance of the foregoing, such Person hereby (i) assigns, pledges and grants
to Agent a security interest in all of its right, title and interest in and to
the Collateral owned thereby to secure the Secured Obligations and (ii)
guarantees the prompt and complete payment and performance by Borrower when due
(whether at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations.

 

2. Schedules 1, 2, 3, 4, 5, 6 and 7 of the Guarantee and Collateral Agreement
are hereby amended to add the information relating to each such Person set out
on Schedules 1, 2, 3, 4, 5, 6 and 7, respectively, hereof. Each such Person
hereby makes to Agent the representations and warranties set forth in the
Guarantee and Collateral Agreement applicable to such Person and the applicable
Collateral and confirms that such representations and warranties are true and
correct after giving effect to such amendment to such Schedules.

 

3. In furtherance of its obligations under Section 5.2 of the Guarantee and
Collateral Agreement, each such Person agrees to execute and deliver to Agent
appropriately complete UCC financing statements naming such person or entity as
debtor and Agent as secured party, and describing its Collateral and such other
documentation as Agent (or its successors or assigns) may require to evidence,
protect and perfect the Liens created by the Guarantee and Collateral Agreement,
as modified hereby.

 

4. Each such Person’s address and fax number for notices under the Guarantee and
Collateral Agreement shall be the address and fax number set forth below its
signature to this Agreement.

 

5. This Agreement shall be deemed to be part of, and a modification to, the
Guarantee and Collateral Agreement and shall be governed by all the terms and
provisions of the Guarantee and Collateral Agreement, with respect to the
modifications intended to be made to such agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of each such person or
entity enforceable against such person or entity. Each such person or entity
hereby waives notice of Agent’s acceptance of this Agreement. Each such person
or entity will deliver an executed original of this Agreement to Agent.

 



 

 



 

[add signature block for each new Grantor]

 



 

